Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 4/27/2021. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 4/27/2021 is acknowledged by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 14, and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Winegeart (4,577,830).
Regarding claims 1, 9, and 16,  Winegeart discloses a valve assembly comprising an inlet (18) configured to receive a fluid into the valve assembly, an outlet (18, right had side) configured to discharge the fluid from the valve assembly and a service stop (20) mechanically coupled to the inlet or the outlet (examiner is interpreting the location of the valve member to be mechanically connected to both inlet and outlet) and configured to rotate relative to the inlet or the outlet to control a flow of the fluid through the inlet or the outlet, the service stop comprising: a first tool interface (56) configured to receive a first hand tool and transfer a first torque from the first hand tool to the service stop to facilitate rotating the service stop using the first hand tool; and a second tool interface (60) configured to receive a second hand tool different from the first hand tool (examiner is interpreting the elements 53 and 52 as different tools) and configured to transfer a second torque from the second hand tool to the service stop to facilitate rotating the service stop using the second hand tool.  
Regarding claim 14, examiner is interpreting the surfaces of element 56 to be ribs. Examiner maintains the surfaces (56) disclosed by Winegeart are capable of being gripped by pliers thereby reading on the claimed subject matter. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Winegeart (4,577,830).
Regarding claims 3, 10 and 18, Winegeart discloses first tool is a driver with four internal surface and the second tool comprising four external surfaces. Winegeart does not disclose first tool is a nut driver and the second tool is a hex wrench. 
However, nut drivers and hex wrenches are well known and readily available as mechanical torque tools. Therefore a person having ordinary skill in the art would adapt the tools and interface surfaces disclosed by Winegeart to hex wrench and nut driver as means of utilizing readily available tools to mechanically actuate the valve.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Winegeart (4,577,830) in view of US Patent to Mikuls (3,460,800).
Regarding claims 8 and 15, Winegeart does not disclose the rotational position indicator. However having a position indicator on a rotary valve is well known in the art as taught by Mikuls.  Therefore a person having ordinary skill in the art would adapt the position indicator taught by Mikuls to the valve disclosed Winegeart as a means of visually displaying the position of the valve when rotational tools are removed.
Allowable Subject Matter
Claims 2, 4 – 7, 11 – 13, 17, 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753